                 Case 2:19-cv-01489-RSM Document 29 Filed 10/22/19 Page 1 of 1



 1                                                                                             Hon. Ricardo S. Martinez

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                             FOR THE WESTERN DISTRICT OF WASHINGTON

 7 Joseph Stanley Pigott a.k.a. King Abdul Mumin)
   El,                                                                           ) Case No. 2:19-cv-01489 RSM
 8                                               Plaintiff,                      )
                                  v.                                             )
 9                                                                               )    PROOF OF SERVICE
   Heather Winslow Barr, David P. Tracy)
10 (individual Jointly & Severally) Law Offices of)
   David P. Tracy & Zottman, Sarah Hudson)
11 (individual Jointly & Severally) d.b.a. King)
   County Superior Court Bailiff, Attorney Kristin)
12 Richardson (individual Jointly & Severally) d.b.a)
   King Couonty Superior Court Judge, Attorney)
13 Kathryn D. Fields (individual Jointly & Severally))
   d.b.a. King County Superior Court Judge, King)
14 County Superior Court, Sate of Washington, et al., )
     	  	  	  	  	  	  	                                                  )
15                                           Defendants.                         )
                                                                     Certificate of Service
16
                                     I certify under penalty of perjury that on the date this document was filed, a copy of this
17 document, including the Notice of Appearance and Answer to Plaintiff’s Complaint was
    mailed via USPS first-class mail, postage pre-paid to:
18
                                              Josepth Stanley Pigott
19                                            604 S 162ND ST
                                              Burien, WA 98148
20
    DATED: October 22, 2019
21
                                                                            DC Law Group NW
22
                                                                            __________________
23                                                                          Matthew Cunanan, WSBA # 42530
                                                                            Of Attorneys for Defendants
24
                                                                                        DC Law Group NW
       PROOF OF SERVICE– Page 1 of 1                                          12055 15th Ave NE | Seattle, WA 98125
                                                                            Phone: (206) 494-0400 Fax: (855) 494-0400
